Citation Nr: 0635756	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-12 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to October 
1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In connection with his appeal, the veteran requested and was 
scheduled for a personal hearing at the RO.  In a December 
2004 statement, however, the veteran withdrew his hearing 
request and asked that his claim be forwarded to the Board.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran's seeks service connection for a psychiatric 
disorder on a direct basis, claiming that he has a current 
psychiatric disability which began during his period of 
active duty.  Alternatively, he seeks service connection on 
the basis of aggravation.  In that regard, he argues that his 
preexisting psychiatric disorder was aggravated during his 
period of active duty.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

The record on appeal shows that in October 1956, the veteran 
underwent a medical examination for purposes of his 
enlistment in the United States Navy Reserve.  The 
examination report is negative for complaints or findings of 
a psychiatric disorder.  

In July 1959, the veteran again underwent a medical 
examination after he was called to active duty.  On 
examination, he reported a history of depression or excessive 
worry.  On clinical evaluation, however, no psychiatric 
disability was identified.  

In-service medical records show that in September 1959, less 
than two months after his entrance onto active duty, the 
veteran sought treatment with complaints of waking up 
throughout the night and becoming almost hysterical with 
fear.  He reported that this had been happening almost 
nightly.  He also reported that he had previously experienced 
such episodes in his civilian life, approximately every 3 to 
4 months.  Based on his complaints, the veteran was diagnosed 
as having an emotional instability reaction, and he was 
referred for further psychiatric evaluation.  

In October 1959, the veteran was hospitalized for psychiatric 
observation.  On admission, he reported that he had been 
reared in a home that fostered insecurity, feelings of 
helplessness, hostility, and anxiety, which had resulted in 
impaired emotional growth.  He indicated that his parents 
divorced when he was 8 years old, and he was eventually 
placed in foster care.  The veteran reported that it was 
during his childhood that he began to experience night 
terrors related to dreams of being subjected to mysterious 
pressures followed by high pitched noises.  He indicated 
these dreams were unstructured and left him feeling terrified 
and apprehensive.  After his graduation from high school, he 
indicated that he enlisted in the Naval reserve.  Since that 
time, he indicated that he had become more unsettled and 
inadequate.  He had shifted from one job to another because 
of his inability to concentrate and perform simple tasks.  At 
the same time, he indicated that his night terrors had been 
occurring with greater frequency.  

After an adequate period of observation and treatment, the 
veteran's case was reviewed by a panel of military 
psychiatrists who agreed that his emotional condition 
precluded his rendering further useful service to the Navy.  
The diagnosis was emotional instability reaction, 
characterized by hyperexcitability and ineffectiveness under 
minor stress; predisposition, marked in view of the lifelong 
pattern of emotional trauma; precipitating stress, mild, 
routine Naval service.  Based on the foregoing, the medical 
Board concluded that the veteran was unfit for further 
service and recommended discharge.  The final diagnosis was 
emotional instability reaction, existed prior to enlistment.  

The veteran now seeks service connection for a psychiatric 
disorder.  In support of his claim, he has submitted a report 
of a March 1983 psychiatric examination, apparently conducted 
in connection with his application for disability benefits 
from SSA.  The diagnosis at that time was manic depression.  
Also submitted by the veteran were private clinical records, 
dated from June 2003 to December 2003.  In pertinent part, 
these records show treatment for chronic depression.  There 
is no other medical evidence of record.  

Based on the nature of the veteran's claim and the evidence 
currently of record, the Board finds that there is 
insufficient evidence upon which to grant service connection.  
Rather, a medical examination and/or opinion is necessary.  
38 C.F.R. § 3.159(c)(4).  

In that regard, the Board notes that the RO has already 
attempted to schedule the veteran for a VA medical 
examination in connection with his appeal.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In a July 2003 letter, however, the 
veteran refused to report for the examination, stating that 
he had been having problems with depression and sleep.  

The Board notes that the RO thereafter offered the veteran 
the opportunity to report for another VA medical examination, 
but he did not respond, despite being clearly advised of the 
consequences for failing to do so.  See e.g. April 2005 
Supplemental Statement of the Case ("We will also state 
again that, if you are now able and willing to report for a 
VA examination, please let us know as soon as possible."); 
see also June 2005 Supplemental Statement of the Case (citing 
38 C.F.R. §§ 3.159, 3.326, and 3.655).  Instead, the veteran 
has indicated that it is his belief that he has "made his 
case," and that the RO should "[l]et the Courts decide if 
need be."  See e.g. April 2005 statement.  

The Board wishes to advise the veteran that there is 
insufficient evidence currently of record upon which to award 
service connection for a psychiatric disorder.  As set forth 
above, while the record shows that he was diagnosed as having 
an emotional instability reaction in service, the record 
contains no competent evidence that his current psychiatric 
disorder, diagnosed as depression, was incurred in or 
aggravated during service.  For these reasons, the veteran is 
advised that it would be to his great advantage to report for 
a VA medical examination in support of his claim.  

The veteran is further advised that while VA has a duty to 
assist him in the development of his claim, that duty is not 
"a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Rather, the veteran also has an obligation to assist in the 
adjudication of his claim.  He must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Given the evidence of record, and in light 
of the veteran's disability, the Board finds that he should 
be afforded another opportunity to attend a VA psychiatric 
examination in support of his claim.  Should he refuse to do 
so, the Board finds that the evidence of record nonetheless 
obligates VA to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim of service 
connection for a psychiatric disorder, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
ascertain whether he would be willing to 
report for a VA psychiatric examination 
in order to determine the nature and 
etiology of his current psychiatric 
disorder.  If he indicates his 
willingness to report, such an 
examination should be scheduled.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  If the veteran 
indicates that he is unable to report for 
the examination, the RO should forward 
the veteran's claims folder to a VA 
psychiatrist for the purpose of obtaining 
a medical opinion.  In either case, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
psychiatric disability was incurred 
during service.  If the examiner 
determines that the veteran's psychiatric 
disability preexisted his period of 
active service, he or she should provide 
an opinion as to whether the preexisting 
psychiatric disability was aggravated 
during service.  If an opinion on this 
matter cannot be rendered with resorting 
to speculation, the examiner should so 
state.

3.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, in accordance 
with applicable procedures.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



